DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 11/29/2022 has been entered and made of record.
Acknowledgment 
Claims 1-2 and 9-17, amended on 11/29/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 11/29/2022 addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the claim objection, the amendment filed on 11/29/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(f) rejection, the argument filed on 11/29/2022 is persuasive.  As a result, the 35 U.S.C. 112(f) interpretation is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection for claims 1-17, related to “obtaining a geometry image”, the amendment filed on 11/29/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection related to who or what device would perform all of the limitations of claims 1-8, the amendment filed on 11/29/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the drawing objection, the amendment filed on 11/29/2022 is not persuasive. The Applicant argued that “FIG. 1A illustrates a general data process of a transmitter for transmitting data about a 3-dimensional (3D) image, according to an embodiment of the disclosure. FIG. 1B illustrates a structure of a video-based point cloud compression (V-PCC) encoder. A V-PCC encoder, which is an embodiment of the transmitter 100, may start from projecting input 3D point cloud data on a 2D space to generate a patch, and the patch generated in the 2D space may be classified into a geometry image including location information and a texture image including color information and generated. Further, FIG. 3 is a flowchart illustrating a method of compressing mesh content by using V-PCC”. [Paragraph 5 on page of the Remarks].  However, none of Fig. 1A, Fig. 1B, nor Fig. 3 shows the “mesh content representing a 3-dimensional (3D) object” and “texture information”.  As a result, the drawing objection is maintained.
Regarding the 35 U.S.C. 112(b) rejection, the argument filed on 11/29/2022 is not persuasive.  The argument explained what is the “face” in the claims. However, the claims do not provide a clear definition of “a face command”.  As a result, the 35 U.S.C. 112(b) rejection related to  “a face command” is maintained.
   
Objections 
Claims 1 and 9 are objected.  The claim limitation “obtaining a 3-dimensional (3D) mesh point cloud” should be read “obtaining a 3D mesh point cloud”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “mesh content representing a 3-dimensional (3D) object”, “texture information” must be shown or the feature must be canceled from the claims 1-17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “incorporating the scaled vertexes into an occupancy map”. It is noted the specification multiple times indicate that “displaying the scaled vertexes on an occupancy map” [Abstract, paragraphs [0023, 0029, 0080, 0119, 0120]. However, the meaning of “incorporating” is different with “displaying”.  In fact, paragraphs [0121, 0123, 0134, 0165] further indicates: “display the scaled vertexes 901 separately on an occupancy map 905”. As a result, the claim limitation “incorporating the scaled vertexes into an occupancy map” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 9 recite “a face command about a face formed by connecting the vertexes”.  The claims however do not provide a definition for the “face command”. Hence, it is not clear from the claim language what is the “face command”. Therefore, claims 1, 9, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, the face command is assumed as information described points in a surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US Patent 11,113,845 B2), (“Tourapis”), in view of Sathe et al. (US Patent Application Publication 2008/0294709 A1), (“Sathe”).
Regarding claim 1, Tourapis meets the claim limitations as follow.
A method  (i.e. a method) [Tourapis:  col. 4, line 31] of compressing mesh content ((i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59]; (i.e. mesh-based codecs) [Tourapis:  col. 24, line 36]) representing a 3-dimensional (3D) object ((i.e. a point cloud object) [Tourapis:  col. 22, line 31] (i.e. data indicating positions of points in three dimensional space) [Tourapis:  col. 2, line 36-37]; Fig. 3E) by an electronic device (i.e. devices (e.g., integrated circuits)) [Tourapis:  col. 7, line 51-52], the method (i.e. a method) [Tourapis:  col. 4, line 31] comprising:obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) the mesh content ((i.e. mesh-based) [Tourapis:  col. 24, line 36]; (i.e. An initial segmentation S0 of the points of point cloud PC may be obtained by
associating respective points with the direction D(k)) [Tourapis:  col. 16, line 4-6]; (i.e. point clouds comprising a plurality of points, each having associated spatial information and attribute information) [Tourapis:  col. 2, line 28-30]) including vertex information regarding a plurality of vertexes of the 3D object (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. 3D points of a point cloud) [Tourapis:  col. 22, line 53]), a face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. number of patches (e.g., a contiguous subset of the surface described by the point cloud)) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) regarding a face ((i.e. a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors) [Tourapis:  col. 3, line 1-4]; (i.e. A segmentation process may decompose a point cloud into a minimum number of patches (e.g. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 43-45])  formed by connecting the vertexes ((i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC) [Tourapis:  col. 16, line 32-34]; (i.e. (every vertex may be associated with the direction D (k) that maximizes {<V(i) / D(k)> +                         
                            
                                
                                    λ
                                
                                
                                    R
                                
                            
                            |
                            ξ
                            (
                            i
                            )
                            |
                            }
                        
                    ) [Tourapis:  col. 16, line 44-49]) of the 3D object (i.e. 3D points of a point cloud) [Tourapis:  col. 22, line 53], and texture information ((i.e. the pixel is filled with the associated geometry / texture / attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]) regarding a color of the face ((i.e. the depth information patch image may be an image comprising image attributes, such as one or more colors, that vary in intensity, wherein the intensity of the one or more image attributes corresponds to a depth of the point cloud at a location in the patch image where the image attribute is displayed in the patch image depicting depth) [Tourapis:  col. 3, line 27-33]; (i.e. color gamut scalability) [Tourapis:  col. 18, line 49]), obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a scale factor ((i.e. patch metadata including scaling factors) [Tourapis:  col. 43, line 33-34]; (i.e. In particular, with the scheme described above we know the scaling factors, if any, that were applied to the point cloud signal in 3D space to change its resolution. Essentially the point cloud scene/object that is being represented would change from resolution W3DxH3DxD3D to (sxxW3D) x (syxH3D) x (szxD3D). Then this rescaled object would be projected using the patch approach specified above into a variety of sub videos, e.g. occupancy, geometry and attribute sub videos, each of a nominal resolution of WNxHN. The nominal resolution may be currently specified in the group of frames header syntax of the MPEG PCC TMC2 draft (vl.2), using the syntax elements frame_width and frame_height. The scaling factors may be added into this syntax) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]) for the mesh content (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1]; obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a plurality of scaled vertexes ((i.e. The precision of each layer may be adaptively controlled by using a shift+scale or a more general linear or non-linear transformation) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]; (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. FIG. 5C illustrates rescaling from the perspective of an encoder, according to some embodiments. FIG. 5D illustrates rescaling from the perspective of a decoder, according to some embodiments) [Tourapis:  col. 5, line 52-55; Figs. 5A-I]; (i.e. In some embodiments, an encoder that includes downscaling components, such as geometry down-scaler 502, 15 texture down-scaler 504, and/or attribute down-scaler 506, may further include a geometry up-scaler, such as spatial up-scaler 508, and a smoothing filter, such as smoothing filter 510.) [Tourapis:  col. 40, line 13-18; Figs. 5A-E]) by changing at least one distance ((i.e. Such projections may be defined on planes or surfaces that are at different distances) [Tourapis:  col. 22, line 29-30]; (i.e. using a non-fixed interval) [Tourapis:  col. 25, line 48]) between the plurality of vertexes based on the scale factor ((i.e. For example, the interval could start with one block, and then increment by one block afterwards (e.g. using an adaptation positions of {1, 2, 3 ... N-1 ... } blocks) [Tourapis:  col. 25, line 51-54]; (i.e. With the proposed method one may also now rescale the geometry and attribute signal i further at a resolution of WGxHG and WA(i)xHA(i) respectively) [Tourapis:  col. 43, line 54-57]), obtaining (i.e. the points of point cloud PC may be obtained) [Tourapis:  col. 16, line 5] a 3-dimensional (3D) mesh point cloud (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1] by padding a space between the scaled vertexes with points being occupied in the mesh point cloud (i.e. FIG. 3B illustrates an example image frame comprising packed patch images and padded portions, according to some embodiments. FIG. 3C illustrates an example image frame comprising patch portions and padded portions, according to some embodiments) [Tourapis:  col. 5, line 24-29; Please see Figs. 3B-C, 3E]; 
obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a patch by projecting the 3D mesh point cloud on a 2-dimensional (2D) space (i.e. the mapping between the 3D frames and the 2D image frames is available to the point cloud encoder and a coarse mapping between the 2D image frames could be computed by using a nearest neighbor search in 3D) [Tourapis:  col. 19, line 1-4];obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a geometry image (i.e. considering a subsampled version of the geometry image) [Tourapis:  col. 30, line 25-26; Figs. 3D, 5E-I] from the mesh point cloud ((i.e. geometry image frame 526 may indicate depths of points of a point cloud relative to a projection plane) [Tourapis:  col. 41, line 25-27; Figs. 3D, 5E-I]; (i.e. The encoder generates a geometry image frame for the point cloud) [Tourapis:  col. 41, line 58-60]) based on the patch (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26]; obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a texture image (i.e. These modules may adjust generation of spatial images, texture images) [Tourapis:  col. 40, line 40-41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A]; (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) based on the texture information (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26] regarding the face ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]); incorporating (i.e. updating a depth map) [Tourapis:  col. 17, line 42] the scaled vertexes into an occupancy map ((i.e. an occupancy map that dictates which areas in these projected image frame sequences correspond to actual point cloud data) [Tourapis:  col. 46, line 27-29]; (i.e. the occupancy map is a binary information that indicates for each pixel in the image frame whether the pixel should be interpreted as an actual point in the point cloud or not) [Tourapis:  col. 27, line 3-6]), translating the face command based on at least one of the scale factor (i.e. points that are slightly shifted as compared to a corresponding point in the original point cloud. In some embodiments, a point cloud transfer algorithm may allow the attribute values for a reconstructed point cloud to be selected such that distortion between the original point cloud and a reconstructed version of the original point cloud is minimized. For example, for an original point cloud, both the positions of the points and the attribute values of the points are known. However, for a reconstructed point cloud, the position values may be known (for example based on a sub-sampling process, K-D tree process, or a patch image process as described above)) [Tourapis:  col. 67, line 43-54 – Note: The sub-sampling process involves a scaling factor] or the occupancy map (i.e. In some embodiments, in order to achieve lossless compression, the encoder may be configured such that the precision of the occupancy map is lxl, i.e. each pixel in the occupancy map corresponds to one point/pixel in the geometry and attribute images) [Tourapis:  col. 67, line 24-29], and obtaining ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  by compressing the geometry image, the texture image, the occupancy map, and the translated face command (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B] with a video-based point cloud compression (V-PCC) encoder (i.e. Lossless or Near-Lossless Point Cloud Compression Using a Video Encoder) [Tourapis:  col. 60, line 37-38].  
In the same field of endeavor Sathe further discloses the claim limitations as follows:
incorporating the scaled vertexes (i.e. wherein the processor is to scale the modified vertex data, further process the scaled modified vertex data and output the processed scaled modified vertex data to the display, wherein the additional vertex data is interpolated data based on a spectral response of the vertex data.) [Sathe: claim 13]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tourapis with Sathe to program the processor of the system to process scaled vertex data and perform a spectral analysis.  
Therefore, the combination of Tourapis with Sathe will enable the system to display the scaled modified vertex data.  In addition, the additional vertex data can be interpolated from the scaled vertex data to improve image quality [Sathe: claim 13, para. 0001, 0007]. 

Regarding claim 2, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the obtaining of the plurality of scaled vertexes comprises scaling down the vertexes representing the 3D object (i.e. FIG. 5G illustrates an example closed loop rescaling with multiple attribute layers, according to some embodiments. FIG. 5H illustrates an example of video level spatiotemporal scaling, according to some embodiments. FIG. 5I illustrates an example closed loop rescaling with
spatiotemporal scaling, according to some embodiments.) [Tourapis: col. 5, line 60-65; Figs. 5G-5I; Note: Figs. 5G- 5I depicts several down-scaled versions of the image frame representing a 3D object] with respect to an origin ((i.e. spatial information, such as X, Y, and Z coordinates) [Tourapis:  col. 9, line 12-13; Fig. 3E]; (i.e. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local) [Tourapis:  col. 9, line 14-19; Fig. 3E]).

Regarding claim 3, Tourapis meets the claim limitations as set forth in claim 2.Tourapis further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the scaling down of the vertexes (i.e. In particular, better performance could be achieved by processing/filtering when upscaling or downscaling only the samples within a patch) [Tourapis:  col. 45, line 4-6]  is repeated until the scaled-down vertexes are adjoined with each other (i.e. One example of such processing is the conversion of the data from an RGB 4:4:4 representation to a 4:2:0 YCbCr representation and vice versa. In that scenario, for down conversion, the RGB data would be, for example, first converted to a YCbCr 4:4:4 representation, and then the chroma planes could be filtered and downscaled to ¼ of their original resolution (half resolution horizontally and vertically)) [Tourapis:  col. 46, line 57-64].

Regarding claim 4, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is included in auxiliary mesh information (i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3].

Regarding claim 5, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the geometry image (i.e. the geometry image) [Tourapis:  col. 30, line 26; Figs. 3D, 5E-I] and the texture image (i.e. texture images) [Tourapis:  col. 40, line 41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] are compressed with high efficiency video coding (HEVC) (i.e. wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard) [Tourapis:  col. 78, line 11-14], and wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is entropy-compressed ((i.e. Auxiliary information, for example, is entropy coded) [Tourapis:  col. 43, line 6-7]; (i.e. the patch information is predicted and encoded (e.g., with an entropy/arithmetic encoder)) [Tourapis:  col. 20, line 60-62; Fig. 12A]). 

Regarding claim 6, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the translating of the face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is based on locations of the scaled vertexes on the occupancy map ((i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3]; (i.e. In some embodiments, auxiliary information and the patch encoding order may be leveraged in order to efficiently compress a mapping information indicating for each TxT block (e.g., 16x16 block) to which patch it belongs to) [Tourapis:  col. 24, line 40-43]). 

Regarding claim 7, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], further comprising generating a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  including information representing that the texture image (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B]  is texture of mesh content ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]; (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26; Figs. 2A-D, 4A-C, 5A-I, 6A]).  

Regarding claim 8, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the obtaining (i.e. received) [Tourapis:  col. 56, line 9] of the texture image (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) comprises: arranging the texture information in a 3D space (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39] configured with the vertexes (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; and patching the arranged texture information (i.e. These modules may adjust generation of spatial images, texture images, and/or other attribute images based on the reconstructed geometry images. For example, if a patch shape (e.g. geometry) is slightly distorted during the downscaling, encoding, decoding, and upscaling process, 45 these changes may be taken into account when generating spatial images, texture images, and/or other attribute images to correct for the changes in patch shape (e.g. distortion).) [Tourapis:  col. 40, line 40-47; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] based on V-PCC ((i.e. Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others. In some embodiments, a point cloud compression PCC decoder is required to first decode and store the entire geometry video stream for each GOF, as well as any associated information with it, followed by the related texture video stream before
starting to reconstruct each frame within a GOF) [Tourapis:  col. 49, line 45-53]; (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39]).

Regarding claim 9, Tourapis meets the claim limitations as follow.
An electronic device (i.e. devices (e.g., integrated circuits)) [Tourapis:  col. 7, line 51-52] for compressing (i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59] mesh content (i.e. mesh-based codecs) [Tourapis:  col. 24, line 36] representing a 3-dimensional (3D) object ((i.e. a point cloud object) [Tourapis:  col. 22, line 31] (i.e. data indicating positions of points in three dimensional space) [Tourapis:  col. 2, line 36-37]; Fig. 3E), the device (i.e. devices (e.g., integrated circuits)) [Tourapis:  col. 7, line 51-52] comprising: a memory (i.e. memory) [Tourapis:  col. 7, line 40], a communicator (i.e. network interface 1640 may support communication via wired or wireless general data networks, such as any suitable type of Ethernet network, for example; via telecommunications/telephony networks such as analog voice networks or digital fiber communications networks; via storage area networks such as Fibre Channel SANs, or via any other suitable type of network and/or protocol) [Tourapis:  col. 74, line 65 – col. 75, line 5], and at least one processor (i.e. one or more processors) [Tourapis:  col. 73, line 58], wherein the at least one processor (i.e. one or more processors) [Tourapis:  col. 73, line 58] is configured to:
obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) the mesh content ((i.e. mesh-based) [Tourapis:  col. 24, line 36]; (i.e. An initial segmentation S0 of the points of point cloud PC may be obtained by
associating respective points with the direction D(k)) [Tourapis:  col. 16, line 4-6]; (i.e. point clouds comprising a plurality of points, each having associated spatial information and attribute information) [Tourapis:  col. 2, line 28-30]) including vertex information regarding a plurality of vertexes of the 3D object (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. 3D points of a point cloud) [Tourapis:  col. 22, line 53]), a face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. number of patches (e.g., a contiguous subset of the surface described by the point cloud)) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) regarding a face ((i.e. a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors) [Tourapis:  col. 3, line 1-4]; (i.e. A segmentation process may decompose a point cloud into a minimum number of patches (e.g. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 43-45])  formed by connecting the vertexes ((i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC) [Tourapis:  col. 16, line 32-34]; (i.e. (every vertex may be associated with the direction D (k) that maximizes {<V(i) / D(k)> +                         
                            
                                
                                    λ
                                
                                
                                    R
                                
                            
                            |
                            ξ
                            (
                            i
                            )
                            |
                            }
                        
                    ) [Tourapis:  col. 16, line 44-49]) of the 3D object (i.e. 3D points of a point cloud) [Tourapis:  col. 22, line 53], and texture information ((i.e. the pixel is filled with the associated geometry / texture / attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]) regarding a color of the face ((i.e. the depth information patch image may be an image comprising image attributes, such as one or more colors, that vary in intensity, wherein the intensity of the one or more image attributes corresponds to a depth of the point cloud at a location in the patch image where the image attribute is displayed in the patch image depicting depth) [Tourapis:  col. 3, line 27-33]; (i.e. color gamut scalability) [Tourapis:  col. 18, line 49]), obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a scale factor ((i.e. patch metadata including scaling factors) [Tourapis:  col. 43, line 33-34]; (i.e. In particular, with the scheme described above we know the scaling factors, if any, that were applied to the point cloud signal in 3D space to change its resolution. Essentially the point cloud scene/object that is being represented would change from resolution W3DxH3DxD3D to (sxxW3D) x (syxH3D) x (szxD3D). Then this rescaled object would be projected using the patch approach specified above into a variety of sub videos, e.g. occupancy, geometry and attribute sub videos, each of a nominal resolution of WNxHN. The nominal resolution may be currently specified in the group of frames header syntax of the MPEG PCC TMC2 draft (vl.2), using the syntax elements frame_width and frame_height. The scaling factors may be added into this syntax) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]) for the mesh content (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1]; obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a plurality of scaled vertexes ((i.e. The precision of each layer may be adaptively controlled by using a shift+scale or a more general linear or non-linear transformation) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]; (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. FIG. 5C illustrates rescaling from the perspective of an encoder, according to some embodiments. FIG. 5D illustrates rescaling from the perspective of a decoder, according to some embodiments) [Tourapis:  col. 5, line 52-55; Figs. 5A-I]; (i.e. In some embodiments, an encoder that includes downscaling components, such as geometry down-scaler 502, 15 texture down-scaler 504, and/or attribute down-scaler 506, may further include a geometry up-scaler, such as spatial up-scaler 508, and a smoothing filter, such as smoothing filter 510.) [Tourapis:  col. 40, line 13-18; Figs. 5A-E]) by changing at least one distance ((i.e. Such projections may be defined on planes or surfaces that are at different distances) [Tourapis:  col. 22, line 29-30]; (i.e. using a non-fixed interval) [Tourapis:  col. 25, line 48]) between the plurality of vertexes based on the scale factor ((i.e. For example, the interval could start with one block, and then increment by one block afterwards (e.g. using an adaptation positions of {1, 2, 3 ... N-1 ... } blocks) [Tourapis:  col. 25, line 51-54]; (i.e. With the proposed method one may also now rescale the geometry and attribute signal i further at a resolution of WGxHG and WA(i)xHA(i) respectively) [Tourapis:  col. 43, line 54-57]), obtain (i.e. the points of point cloud PC may be obtained) [Tourapis:  col. 16, line 5] a 3-dimensional (3D) mesh point cloud (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1] by padding a space between the scaled vertexes with points being occupied in the mesh point cloud (i.e. FIG. 3B illustrates an example image frame comprising packed patch images and padded portions, according to some embodiments. FIG. 3C illustrates an example image frame comprising patch portions and padded portions, according to some embodiments) [Tourapis:  col. 5, line 24-29; Please see Figs. 3B-C, 3E]; 
obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a patch by projecting the 3D mesh point cloud on a 2-dimensional (2D) space (i.e. the mapping between the 3D frames and the 2D image frames is available to the point cloud encoder and a coarse mapping between the 2D image frames could be computed by using a nearest neighbor search in 3D) [Tourapis:  col. 19, line 1-4];obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a geometry image (i.e. considering a subsampled version of the geometry image) [Tourapis:  col. 30, line 25-26; Figs. 3D, 5E-I] from the mesh point cloud ((i.e. geometry image frame 526 may indicate depths of points of a point cloud relative to a projection plane) [Tourapis:  col. 41, line 25-27; Figs. 3D, 5E-I]; (i.e. The encoder generates a geometry image frame for the point cloud) [Tourapis:  col. 41, line 58-60]) based on the patch (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26]; obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a texture image (i.e. These modules may adjust generation of spatial images, texture images) [Tourapis:  col. 40, line 40-41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A]; (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) based on the texture information (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26] regarding the face ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]); incorporate (i.e. updating a depth map) [Tourapis:  col. 17, line 42] the scaled vertexes into an occupancy map ((i.e. an occupancy map that dictates which areas in these projected image frame sequences correspond to actual point cloud data) [Tourapis:  col. 46, line 27-29]; (i.e. the occupancy map is a binary information that indicates for each pixel in the image frame whether the pixel should be interpreted as an actual point in the point cloud or not) [Tourapis:  col. 27, line 3-6]), translate the face command based on at least one of the scale factor (i.e. points that are slightly shifted as compared to a corresponding point in the original point cloud. In some embodiments, a point cloud transfer algorithm may allow the attribute values for a reconstructed point cloud to be selected such that distortion between the original point cloud and a reconstructed version of the original point cloud is minimized. For example, for an original point cloud, both the positions of the points and the attribute values of the points are known. However, for a reconstructed point cloud, the position values may be known (for example based on a sub-sampling process, K-D tree process, or a patch image process as described above)) [Tourapis:  col. 67, line 43-54 – Note: The sub-sampling process involves a scaling factor] or the occupancy map (i.e. In some embodiments, in order to achieve lossless compression, the encoder may be configured such that the precision of the occupancy map is lxl, i.e. each pixel in the occupancy map corresponds to one point/pixel in the geometry and attribute images) [Tourapis:  col. 67, line 24-29], and obtain ((i.e. obtained) [Tourapis:  col. 16, line 5]; (i.e. received) [Tourapis:  col. 56, line 9]) a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  by compressing the geometry image, the texture image, the occupancy map, and the translated face command (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B] with a video-based point cloud compression (V-PCC) encoder (i.e. Lossless or Near-Lossless Point Cloud Compression Using a Video Encoder) [Tourapis:  col. 60, line 37-38].  
In the same field of endeavor Sathe further discloses the claim limitation as follows:
incorporate the scaled vertexes (i.e. wherein the processor is to scale the modified vertex data, further process the scaled modified vertex data and output the processed scaled modified vertex data to the display, wherein the additional vertex data is interpolated data based on a spectral response of the vertex data.) [Sathe: claim 13].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tourapis with Sathe to program the processor of the system to process scaled vertex data and perform a spectral analysis.  
Therefore, the combination of Tourapis with Sathe will enable the system to display the scaled modified vertex data.  In addition, the additional vertex data can be interpolated from the scaled vertex data to improve image quality [Sathe: claim 13, para. 0001, 0007]. 

Regarding claim 10, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured to (i.e. one or more processors) [Tourapis:  col. 73, line 58] obtain the scaled vertexes by scaling down the vertexes representing the 3D object (i.e. FIG. 5G illustrates an example closed loop rescaling with multiple attribute layers, according to some embodiments. FIG. 5H illustrates an example of video level spatiotemporal scaling, according to some embodiments. FIG. 5I illustrates an example closed loop rescaling with spatiotemporal scaling, according to some embodiments.) [Tourapis: col. 5, line 60-65; Figs. 5G-5I; Note: Figs. 5G- 5I depicts several down-scaled versions of the image frame representing a 3D object] with respect to an origin ((i.e. spatial information, such as X, Y, and Z coordinates) [Tourapis:  col. 9, line 12-13; Fig. 3E]; (i.e. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local) [Tourapis:  col. 9, line 14-19; Fig. 3E]).

Regarding claim 11, Tourapis meets the claim limitations as set forth in claim 10.Tourapis further meets the claim limitations as follow.
The electronic device of claim 10 (i.e. a method) [Tourapis:  col. 4, line 31],  wherein the at least one processor is further configured to (i.e. one or more processors) [Tourapis:  col. 73, line 58] repeat the scaling down of the vertexes (i.e. In particular, better performance could be achieved by processing/filtering when upscaling or downscaling only the samples within a patch) [Tourapis:  col. 45, line 4-6] until the scaled-down vertexes are adjoined with each other (i.e. One example of such processing is the conversion of the data from an RGB 4:4:4 representation to a 4:2:0 YCbCr representation and vice versa. In that scenario, for down conversion, the RGB data would be, for example, first converted to a YCbCr 4:4:4 representation, and then the chroma planes could be filtered and downscaled to ¼ of their original resolution (half resolution horizontally and vertically)) [Tourapis:  col. 46, line 57-64].

Regarding claim 12, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31],  wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is included in auxiliary mesh information (i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3].

Regarding claim 13, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to compress the geometry image (i.e. the geometry image) [Tourapis:  col. 30, line 26; Figs. 3D, 5E-I] and the texture image (i.e. texture images) [Tourapis:  col. 40, line 41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] are compressed (i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59] with high efficiency video coding (HEVC) (i.e. wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard) [Tourapis:  col. 78, line 11-14], and entropy-compressed ((i.e. Auxiliary information, for example, is entropy coded) [Tourapis:  col. 43, line 6-7]; (i.e. the patch information is predicted and encoded (e.g., with an entropy/arithmetic encoder)) [Tourapis:  col. 20, line 60-62; Fig. 12A])  the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]). 

Regarding claim 14, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to translate of the face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. a contiguous subset of the surface described by the point cloud) [Tourapis:  col. 15, line 44-45]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is based on locations of the scaled vertexes on the occupancy map ((i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3]; (i.e. In some embodiments, auxiliary information and the patch encoding order may be leveraged in order to efficiently compress a mapping information indicating for each TxT block (e.g., 16x16 block) to which patch it belongs to) [Tourapis:  col. 24, line 40-43]). 

Regarding claim 15, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to generate a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  including information representing that the texture image (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B]  is texture of mesh content ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]; (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26; Figs. 2A-D, 4A-C, 5A-I, 6A]).  

Regarding claim 16, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The electronic device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to arrange the texture information in a 3D space (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39] configured with the vertexes (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; and patch the arranged texture information (i.e. These modules may adjust generation of spatial images, texture images, and/or other attribute images based on the reconstructed geometry images. For example, if a patch shape (e.g. geometry) is slightly distorted during the downscaling, encoding, decoding, and upscaling process, 45 these changes may be taken into account when generating spatial images, texture images, and/or other attribute images to correct for the changes in patch shape (e.g. distortion).) [Tourapis:  col. 40, line 40-47; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] based on V-PCC ((i.e. Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others. In some embodiments, a point cloud compression PCC decoder is required to first decode and store the entire geometry video stream for each GOF, as well as any associated information with it, followed by the related texture video stream before starting to reconstruct each frame within a GOF) [Tourapis:  col. 49, line 45-53]; (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39]).

Regarding claim 17, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
A non-transitory computer-readable recording medium having recorded thereon a computer program for executing the method according to claim 1 (i.e. As shown in FIG. 16, memory 1620 may include program instructions 1622, which may be processor-executable to implement any element or action described above) [Tourapis:  col. 75, line 18-20; Fig. 16]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488